COURT OF APPEALS OF VIRGINIA


Present: Judges McClanahan, Haley and Retired Judge Hodges ∗


COLAS, INC. AND LIBERTY
 MUTUAL INSURANCE COMPANY
                                                                MEMORANDUM OPINION ∗∗
v.     Record No. 2624-09-1                                         PER CURIAM
                                                                    APRIL 13, 2010
ANTHONY WILLIAMS RIDDICK


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Robert A. Rapaport; Bonnie P. Lane; Clarke, Dolph, Rapaport, Hull,
                 Brunick & Garriott, P.L.C., on brief), for appellants.

                 (Matthew H. Kraft; Matthew H. Kraft, P.L.C., on brief), for appellee.


       Colas, Inc. and its insurer, Liberty Mutual Insurance Company, appeal a decision of the

Workers’ Compensation Commission finding that the evidence was sufficient to conclude

Anthony Riddick made reasonable efforts to market his residual work capacity. We have

reviewed the record and the commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

Riddick v. Colas, Inc., VWC File No. 238-90-60 (Oct. 30, 2009). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
      ∗∗
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.